DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-11, 16 and 19 of prior U.S. patent No. 11,003,947 B2.  This is statutory double patenting rejection.

Both claims of instant application 17/307,834 and U.S. patent No. 11,003,947 B2 are compared as follows:


Instant application 17/307,834


U.S. patent No. 11,003,947 B2
1. A computer-implemented method for controlling operations of a machine having one or more processors, the method comprising: 

selecting a first neural network model from a set of neural network models for a first dataset, the first neural network model having a set of 



applying the first neural network model on the first dataset to generate a model score for one or more datapoints in the second dataset, the model score representing an optimal fit of input predictor variables to a target variable for the set of variables of the first neural network model; 

iteratively perturbing the second dataset by sampling the one or more neighborhood data regions to duplicate, eliminate or retain one or more datapoints in the second dataset according to a density-based perturbation logic to generate one or more perturbed training datasets, at least one perturbed neural network model being generated, based on the one or more perturbed 

applying the at least one perturbed neural network to the first dataset to generate a model score for one or more datapoints in the second dataset; and 



computing a statistical variation of the scores of the one or more datapoints in the first dataset generated by the plurality of perturbed neural networks, a confidence model being trainable with the statistical variation as the target variable.

2. The method in accordance with claim 1, wherein a no-confidence measure database is created to record the one or more neighborhood data regions with a data population density below a coverage threshold on the first training data within the one or more neighborhood data regions.

3. The method in accordance with claim 2, wherein the confidence model is used to generate a confidence score for the one or more datapoints in a second dataset.

4. The method in accordance with claim 3, wherein the confidence score defines a confidence of the first neural network model score for the one or more datapoints in the second dataset.

5. The method in accordance with claim 4, wherein a datapoint is flagged in the second dataset as having no confidence, in response to determining that the corresponding grid cell is present in the no-confidence measure database.

6. The method in accordance with claim 5, wherein at least one of the neighborhood data regions has a density of datapoints and the first neural network model is selected based on a hyper-parameter search executed by training a set of neural network models.


7. The method in accordance with claim 1, wherein selecting the first neural network model is based on the first neural network model being a best fit for the first dataset.


8. The method in accordance with claim 1, wherein the multi-dimensional grid is generated by discretizing the predictor variables of the first neural network.
9. The method in accordance with claim 8, wherein the discretizing is performed using a grid generation methodology.


10. The method in accordance with claim 1, wherein the sampling of neighborhood data regions further includes selecting neighborhood data regions having an associated density defined by the first dataset that exceeds a threshold.

11. The method in accordance with claim 1, wherein the sampling of neighborhood data regions is based in part on an overall count of class of the datapoints in the first dataset in an associated neighborhood data region.



12. The method in accordance with claim 1, wherein generating the confidence score further includes discretizing a first datapoint in the second dataset using the grid of plurality of neighborhood data regions defined on the first dataset and applying the confidence model to generate a confidence measurement for the first datapoint in the second dataset.

13. The method in accordance with claim 2, wherein generating the confidence score further includes discretizing a second data point in the second dataset by a grid generation methodology of plurality of neighborhood data regions defined on the first dataset and looking up a grid 


14. The method in accordance with claim 2, further comprising replacing the confidence model and the no-confidence measure database with a confidence lookup database that records statistics of the confidence scores of a neighborhood data region of the grid of plurality of neighborhood data regions defined on the first dataset in the first dataset generated by the plurality of perturbed neural networks.


selecting an original neural network model from a set of neural network models for an original dataset, the original neural network model each of the neighborhood data regions having a density of datapoints; 

applying the original neural network model on the original dataset to generate a model score for each datapoint in the given dataset, the model score representing a fit of input predictor variables to target variable for the set of variables of the original neural network model;

 iteratively perturbing the given dataset by sampling neighborhood data regions to duplicate, eliminate or retain each datapoint therein according to a density-based perturbation logic to generate a plurality of perturbed training datasets; generating a perturbed neural network model based on each generated perturbed 


applying each perturbed neural network on the original dataset to generate a model score for each datapoint in the given dataset, to generate a plurality of model scores for each data point in the original dataset; 


computing a statistical variation of the scores of each datapoint in the original dataset generated by the plurality of perturbed neural networks to train a confidence model with the statistical variation as the target; 


creating a no-confidence measure database that records the neighborhood data regions with a data population density below a coverage threshold on the original training data within each neighborhood data region; 



generating, using the confidence model, a confidence score for each datapoint in a second dataset, 


the confidence score defining a confidence of the original neural network model score for each datapoint in the second dataset; 



and flagging a datapoint in the second dataset as having no confidence, if the corresponding grid cell is present in the no-confidence measure database.


each of the neighborhood data regions having a density of datapoints
2. The method in accordance with claim 1, wherein the selecting is based on a hyper-parameter search executed by training a set of neural network models.


3. The method in accordance with claim 1, wherein selecting the original neural network model is based on the original neural network model being a best fit for the original dataset.



4. The method in accordance with claim 1, wherein the high-dimensional grid is generated by discretizing the predictor variables of the original neural network using a grid generation methodology.



5. The method in accordance with claim 1, wherein the sampling of neighborhood data regions further includes selecting neighborhood data regions having an associated density defined by the original dataset that exceeds a threshold.




7. The method in accordance with claim 1, wherein generating the confidence score further includes discretizing each datapoint in the second dataset using the grid of plurality of neighborhood data regions defined on the original dataset and applying the confidence model to generate a confidence measurement for each datapoint in the second dataset.

8. The method in accordance with claim 1, wherein generating the confidence score further includes discretizing each data point in the second dataset by the grid generation methodology of plurality of neighborhood data regions defined on the original dataset and 


9. The method in accordance with claim 1, further comprising of replacing the confidence model and the no-confidence measure database with a confidence lookup database that records statistics of the confidence scores of each neighborhood data region of the grid of plurality of neighborhood data regions defined on the original dataset in the original dataset generated by the plurality of perturbed neural networks.

15. A computer-implemented predictive model confidence score system comprising: a programmable processor; and a non-transitory, machine-readable medium storing instructions that, when executed by the processor, cause the at least one programmable processor to perform operations comprising: 
selecting a first neural network model from a set of neural network models for a first dataset, the 



applying the first neural network model on the first dataset to generate a model score for one or more datapoints in the second dataset, the model score representing an optimal fit of input predictor variables to target variable for the set of variables of the first neural network model; 

iteratively perturbing the second dataset by sampling the one or more neighborhood data regions to duplicate, eliminate or retain one or more datapoints in the second dataset according to a density-based perturbation logic to generate one or more perturbed training datasets; 

generating at least one perturbed neural network model, based on the one or more generated 

applying the at least one perturbed neural network to the first dataset to generate a model score for one or more datapoints in the second dataset; and 


computing a statistical variation of the scores of the one or more datapoints in the first dataset generated by the plurality of perturbed neural networks to train a confidence model with the statistical variation as the target variable.

16. The system in accordance with claim 15, wherein a no-confidence measure database is created to record the one or more neighborhood data regions with a data population density below a coverage threshold on the first training data within the one or more neighborhood data regions.

17. The system in accordance with claim 16, wherein the confidence model is used to generate a confidence score for the one or more datapoints in a second dataset.

18. The system in accordance with claim 17, wherein the confidence score defines a confidence of the first neural network model score for the one or more datapoints in the second dataset.


19. The system in accordance with claim 18, wherein a datapoint is flagged in the second dataset as having no confidence, in response to determining that the corresponding grid cell is present in the no-confidence measure database 

and at least one of the neighborhood data regions has a density of datapoints and

 the first neural network model is selected based on a hyper-parameter search executed by training a set of neural network models and 



generating the confidence score further includes discretizing each datapoint in the second dataset using the grid of plurality of neighborhood data regions defined on the first dataset and applying the confidence model to generate a confidence measurement for each datapoint in the second dataset.


10. A system comprising: a programmable processor; and a non-transitory, machine-readable medium storing instructions that, when executed by the processor, cause the at least one programmable processor to perform operations comprising: 

selecting an original neural network model from a set of neural network models for an original each of the neighborhood data regions having a density of datapoints; 

applying the original neural network model on the original dataset to generate a model score for each datapoint in the given dataset, the model score representing a fit of input predictor variables to target variables for the set of variables of the original neural network model; 

iteratively perturbing the original dataset by sampling neighborhood data regions to duplicate, eliminate or retain each datapoint therein according to a density-based perturbation logic to generate a plurality of perturbed training datasets; 

generating a perturbed neural network model based on each generated perturbed training 

executing each perturbed neural network on the original dataset to generate a model score for each datapoint in the original dataset, to generate a plurality of model scores for each data point in the original dataset; 

computing a statistical variation of the scores of each datapoint in the original dataset generated by the plurality of perturbed neural networks to train a confidence model, with the statistical variation as the target;

 creating a no-confidence measure database that records the neighborhood data regions with a data population density below a coverage threshold on the original training data within each neighborhood data region; 






the confidence score defining a confidence of the original neural network model score for each datapoint in the second dataset; and 




flagging a datapoint in the second dataset as having no confidence if the corresponding grid cell is present in the no-confidence measure database.

each of the neighborhood data regions having a density of datapoints

11. The system in accordance with claim 10, wherein the selecting is based on a hyper-

16. The system in accordance with claim 10, wherein generating the confidence score further includes discretizing each datapoint in the second dataset using the grid of plurality of neighborhood data regions defined on the original dataset and applying the confidence model to generate a confidence measurement for each datapoint in the second dataset.



20. A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
selecting a first neural network model from a set of neural network models for a first dataset, the first neural network model having a set of predictor variables and a second dataset 



applying the first neural network model on the first dataset to generate a model score for one or more datapoints in the second dataset, the model score representing an optimal fit of input predictor variables to target variable for the set of variables of the first neural network model; 

iteratively perturbing the second dataset by sampling the one or more neighborhood data regions to duplicate, eliminate or retain one or more datapoints in the second dataset according to a density-based perturbation logic to generate one or more perturbed training datasets; 

generating at least one perturbed neural network model, based on the one or more generated perturbed training dataset, to train a plurality of perturbed neural network models; 

applying the at least one perturbed neural network to the first dataset to generate a model score for one or more datapoints in the second dataset; and 


computing a statistical variation of the scores of the one or more datapoints in the first dataset generated by the plurality of perturbed neural networks to train a confidence model with the statistical variation as the target variable.




19. A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
selecting a first neural network model from a set of neural network models for a first dataset, the first neural network model having a set of predictor variables, a second dataset comprising 

applying the first neural network model on the first dataset to generate a model score for one or more datapoints in the second dataset, the model score representing a fit of input predictor variables to target variable for the set of variables of the first neural network model;

 iteratively perturbing the second dataset by sampling neighborhood data regions to duplicate, eliminate or retain at least one datapoint therein according to a density-based perturbation logic to generate a plurality of perturbed training datasets; 

generating a perturbed neural network model based on at least one generated perturbed training dataset, to train a plurality of perturbed neural network models; 

applying at least one perturbed neural network on the first dataset to generate a model score for one or more datapoints in the second dataset, to generate a plurality of model scores for each data point in the original dataset; 

computing a statistical variation of the scores of at least one datapoint in the first dataset generated by the plurality of perturbed neural networks to train a confidence model with the statistical variation as the target; 

creating a no-confidence measure database that records the neighborhood data regions with a data population density below a coverage threshold on the original training data within each neighborhood data region; 

generating, using the confidence model, a confidence score for at least one datapoint in the second dataset, the confidence score defining a confidence of the first neural network model 

flagging a datapoint in the second dataset as having no confidence, if the corresponding grid cell is present in the no-confidence measure database.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/22/2022